                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


BIOMERIEUX, S.A. and BIOMERIEUX, INC.,

             Plaintiffs,

      V.                                           C.A. No. 18-21-LPS

HOLOGIC, INC., GRIFOLS S.A., and GRIFOLS
DIAGNOSTIC SOLUTIONS INC.,

             Defendants,


Daniel M. Silver, MCCARTER & ENGLISH, LLP, Wilmington, DE

Paul B. Gaffney, Stanley E. Fisher, Charles L. McCloud, and Shaun P. Mahaffy, WILLIAMS &
CONNOLLY LLP, Washington, DC

      Attorneys for Plaintiffs


Karen L. Pascale and Pilar G. Kraman, YOUNG CONAWAY STARGATT & TAYLOR LLP,
Wilmington, DE

Matthew M. Wolf, ARNOLD & PORTER KA YE SCHOLER LLP, Washington, DC

Jennifer A. Sklenar, ARNOLD & PORTER KA YE SCHOLER LLP, Los Angeles, CA

DavidK. Barr, ARNOLD & PORTER KAYE SCHOLERLLP, New York, NY

Marty Koresawa, ARNOLD & PORTER KA YE SCHOLER LLP, San Francisco, CA

Mishele Kieffer, ARNOLD &PORTER KA YE SCHOLER LLP, Denver, CO

      Attorneys for Defendants


                                 MEMORANDUM OPINION



June 11 , 2019
Wilmington, Delaware
h~t!t:;Plaintiffs bioMerieux, S.A. and bioMerieux, Inc.' s (together, "Plaintiffs" or

"bioMerieux") assert in their February 3, 2017 Complaint (D.I. 1) that Defendants Hologic, Inc.

("Hologic"), Grifols Diagnostic Solutions Inc. ("GDS"), and Grifols, S.A. ("GSA") (together,

"Defendants") infringe claims 1-6 of Plaintiffs' U. S. Patent No. 8,697,352 ("the ' 352 patent")

and claims 1-15 Plaintiffs' U.S. Patent No. 9,074,262 ("the ' 262 patent") (together "the asserted

patents"). The asserted patents describe "nucleotide sequences ... that can be used as primers

and probes in the amplification and detection of HIV-1 nucleic acid. " ('352 patent at 3: 19-21 )

The parties completed briefing of their claim construction disputes on December 14, 2018 (D.I.

156, 157, 165, 167) and the Court held a claim construction hearing on January 31 , 2018 (D.I.

191) (Tr.). Thereafter, the parties submitted supplemental briefing on certain issues. (D.I. 179,

180, 182, 183)

I.     LEGAL STANDARDS

       The ultimate question of the proper construction of a patent is a question of law. See

Teva Pharm. USA, Inc. v. Sandoz, Inc., 13 5 S. Ct. 831 , 83 7 (2015) (citing Markman v. Westview

Instruments, Inc. , 517 U.S. 370, 388-91 (1996)). "It is a bedrock principle of patent law that the

claims of a patent define the invention to which the patentee is entitled the right to exclude."

Phillips v. AWHCorp., 415 F.3d 1303, 131 2 (Fed. Cir. 2005) (citation and internal quotation

marks omitted). "[T]here is no magic formula or catechism for conducting claim construction."

Id. at 1324. Instead, the court is free to attach the appropriate weight to appropriate sources "in

light of the statutes and policies that inform patent law." Id.

       " [T]he words of a claim are generally given their ordinary and customary meaning ....

[which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application."


                                                   1
Id. at 1312-13 (internal citations and quotation marks omitted). "(T]he ordinary meaning of a

claim term is its meaning to the ordinary artisan after reading the entire patent." Id. at 1321

(internal quotation marks omitted). The patent "specification is always highly relevant to the

claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning

of a disputed term." Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

       While "the claims themselves provide substantial guidance as to the meaning of

particular claim terms," the context of the surrounding words of the claim also must be

considered. Phillips, 415 F.3d at 1314. Furthermore, "(o]ther claims of the patent in question,

both asserted and unasserted, can also be valuable sources of enlightenment .... [b ]ecause claim

terms are normally used consistently throughout the patent." Id. (internal citation omitted).

       It is likewise true that "(d]ifferences among claims can also be a useful guide ... . For

example, the presence of a dependent claim that adds a particular limitation gives rise to a

presumption that the limitation in question is not present in the independent claim." Id. at 1314-

15 (internal citation omitted). This "presumption is especially strong when the limitation in

dispute is the only meaningful difference between an independent and dependent claim, and one

party is urging that the limitation in the dependent claim should be read into the independent

claim." SunRace Roots Enter. Co., Ltd. v. SRAM Corp., 336 F.3d 1298, 1303 (Fed. Cir. 2003).

       It is also possible that "the specification may reveal a special definition given to a claim

term by the patentee that differs from the meaning it would otherwise possess. In such cases, the

inventor's lexicography governs." Phillips, 415 F.3d at 1316. It bears emphasis that "[e]ven

when the specification describes only a single embodiment, the claims of the patent will not be

read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope

using words or expressions of manifest exclusion or restriction." Hill-Rom Servs. , Inc. v. Stryker




                                                  2
Corp. , 755 F.3d 1367, 1372 (Fed. Cir. 2014) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358

F.3d 898, 906 (Fed. Cir. 2004)) (alteration in original) (internal quotation marks omitted).

       In addition to the specification, a court "should also consider the patent's prosecution

history, if it is in evidence." Markman v. Westview Instruments, Inc. , 52 F.3d 967,980 (Fed. Cir.

1995), aff'd, 517 U.S. 370 (1996). The prosecution history, which is "intrinsic evidence,"

"consists of the complete record of the proceedings before the [Patent and Trademark Office]

and includes the prior art cited during the examination of the patent." Phillips, 415 F.3d at 1317.

"[T]he prosecution history can often inform the meaning of the claim language by demonstrating

how the inventor understood the invention and whether the inventor limited the invention in the

course of prosecution, making the claim scope narrower than it would otherwise be." Id.

       "In some cases, ... the district court will need to look beyond the patent's intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period." Teva, 135

S. Ct. at 841 . "Extrinsic evidence consists of all evidence external to the patent and prosecution

history, including expert and inventor testimony, dictionaries, and learned treatises." Markman ,

52 F.3d at 980. For instance, technical dictionaries can assist the court in determining the

meaning of a term to those of skill in the relevant art because such dictionaries "endeavor to

collect the accepted meanings of terms used in various fields of science and technology. "

Phillips, 415 F.3d at 1318. In addition, expert testimony can be useful "to ensure that the court's

understanding of the technical aspects of the patent is consistent with that of a person of skill in

the art, or to establish that a particular term in the patent or the prior art has a particular meaning

in the pertinent field." Id. Nonetheless, courts must not lose sight of the fact that "expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer




                                                   3
from bias that is not present in intrinsic evidence." Id Overall, while extrinsic evidence "may

be useful to the court," it is "less reliable" than intrinsic evidence, and its consideration "is

unlikely to result in a reliable interpretation of patent claim scope unless considered in the

context of the intrinsic evidence." Id at 1318-19. Where the intrinsic record unambiguously

describes the scope of the patented invention, reliance on any extrinsic evidence is improper.

See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing

Vitronics, 90 F.3d at 1583).

        Finally, " [t]he construction that stays true to the claim language and most naturally aligns

with the patent' s description of the invention will be, in the end, the correct construction."

RenishawPLCv. MarpossSocieta ' perAzioni, 158F.3d 1243, 1250(Fed. Cir.1998). It follows

that "a claim interpretation that would exclude the inventor' s device is rarely the correct

interpretation." Osram GmbHv. Int '! Trade Comm 'n, 505 F.3d 1351 , 1358 (Fed. Cir. 2007)

(quoting Modine Mfg. Co. v. US. Int '! Trade Comm 'n, 75 F.3d 1545, 1550 (Fed. Cir. 1996)).

II.     CONSTRUCTION OF DISPUTED TERMS

        Claim 1 of the '262 patent recites the disputed terms (highlighted below) and is

exemplary of the other asserted claims:

                1. A method for amplifying HIV -1 nucleic acid in a sample,
                compnsmg:
                a) contacting the sample with a pair of oligonucleotide primers
                   that bind to a first primer binding site and a second primer
                   binding site located within the LTR region of the HIV-1
                   genome; and
                b) performing a nucleic acid amplification under conditions
                   wherein said oligonucleotide primers bind only to said first and
                   second primer binding sites, thereby amplifying HIV-1 nucleic
                   acid in the sample;
                wherein said pair of oligonucleotide primers consists of a first
                  primer and a second primer,




                                                   4
                  wherein said first primer consists essentially of a first
                     oligonucleotide that is fully complementary to a sequence of
                     the LTR region at the first primer binding site, said
                     oligonucleotide being 15-26 nucleotides in length and
                     comprising at least 15 sequential nucleotides of the nucleotide
                     sequence of:
                                  SEQ ID NO: 1:
                                  G GGC GCC ACT GCT AGA GA;
                  said first oligonucleotide being operably linked to a promoter; and
                      wherein said second primer consists essentially of a second
                         oligonucleotide that is fully complementary to a sequence
                         which is the reverse complement of a sequence of the LTR
                         region at the second primer binding site, said
                         oligonucleotide being 10-26 nucleotides in length and
                         comprising at least 10 sequential nucleotides of the
                         nucleotide sequence of:
                                  SEQ ID NO: 5:
                                  CTC AAT AAA GCT TGC CTT GA.

          A.      "HIV-1 genome"/ "IDV-1 nucleic acid" 1

         Plaintiffs' Proposed            Defendants' Proposed               Court's Construction
            Construction                      Construction
    "the genetic sequence of an      "all sequences of HIV -1            "the genetic sequence of an
    HIV -1 strain"                   strains"                            HIV-1 strain"

    "nucleic acid derived from                                           "nucleic acid derived from
    the genetic sequence of an                                           the genetic sequence of an
    HIV -1 strain"                                                       HIV-1 strain"

          The parties present two issues: (1) whether the patentee intended to limit the claims to

"all sequences of HIV-1 " strains, and (2) whether "nucleic acid" has the same meaning as

"genome." The Court sides with Plaintiffs on both disputes.

          On point one, as Plaintiffs observe, "the claims refer to ' a sequence"' of HIV -1 to mean

the genome, but nowhere require Defendants' limitation of "all sequences" of HIV-1 strains.

(D.I. 157 at 11) Defendants contend that the "Titles, Abstracts, and written descriptions [of the



1
    ' 352 patent claims 1, 3, and 5; ' 262 patent claims 1, 6, and 11.


                                                     5
asserted patents] make crystal clear that the invention is directed to assays that can amplify and

detect 'all' variants [or strains] ofHIV-1." (D.I. 156 at 5-6) (emphasis added) The

specification, however, does not impose such a narrow limitation, but at most limits the patents

to being capable of detecting "all presently known subtypes of HIV-I ... with high accuracy and

sensitivity." ('352 patent at 3:26-31 (emphasis added); see also id. at 3:31-33, 7:26-30)2

Defendants emphasize the text associated with Table 4, which reads "[i]n contrast, the assay

using the gag primers probes combination as described in example 3 failed to detect subtype A

and subtype E each from one of the samples and all samples containing HIV-I RNA from group

0 members" ('352 patent at 12:50-53) (emphasis added), but Plaintiffs are correct that this

means "the gag primers did not fail to detect Subtypes A and E, but just a single variant from

both of them." (D.I. 180 at 2) Furthermore, " [f]ar from using ' subtype' and 'variant'

interchangeably, the text associated with Example 5, from beginning to end, kept the concepts

distinct." (Id.) Both Plaintiff and Defendants find support for their respective position in the

prosecution history, which does not alter the Court's conclusion. (Compare D.I. 180 at 2-3 with

D.I. 182 at 2-3) While it may be an advantage of the patent that "the nucleic acid of all presently

known subtypes of HIV-I can be detected with high accuracy and sensitivity," there is no basis

to read this advantage into the claims. (See D.I. 156 at 7) (citing C.R. Bard, Inc. v. US. Surgical

Corp., 388 F.3d 858, 863-66 (Fed. Cir. 2004); Virnetx, Inc. v. Cisco Sys., Inc., 767 F.3d 1308,

1318 (Fed. Cir. 2014))




2
  Defendants clarified at the hearing that their view is the patent expressly requires detection of
all subtypes ofHIV-1 known at the time offiling (Tr. at 33-34), which according to Defendants
requires detection of all strains within that subtype (Tr. at 32-34) ("[W]hen they said to be able
to detect all subtypes of HIV -1 , they were really talking about strains recognizing there is a
distinction between the two, but they were concerned that if you missed even a single strain
within a subtype, you missed the subtype.").


                                                 6
          On the second point of dispute, "HIV-1 genome" and "HIV -1 nucleic acid" have different

meanings within the context of the patent. The specification strongly supports Plaintiffs'

construction of "nucleic acid" (see, e.g., ' 352 patent at 1:30-33, 2:44-47, 2:55-57); by contrast,

replacing both terms with the same definition would create incoherence (Tr. at 22).

          B.      "Fully Complementary" Terms: 3

                  •   "fully complementary to a sequence of the L TR region"

                  •   "fully complementary to a sequence which is the reverse complement of a
                      sequence of the LTR region"

         Plaintiffs' Proposed             Defendants' Proposed               Court's Construction
            Construction                        Construction
    "fully complementary to a         "each nucleotide of the            "fully complementary to a
    sequence of the L TR region       oligonucleotide is a match of      sequence of the LTR region
    of an HIV-1 strain"               the Watson-Crick base pair         of an HIV -1 strain"
                                      (that is adenine is a match to
                                      thymine or uracil and guanine
                                      is a match to cytosine) to the
                                      sequence of the LTR region
                                      of all strains of HIV-1 "

    "fully complementary to a         "each nucleotide of the            "fully complementary to a
    sequence which is the reverse     oligonucleotide is a match of      sequence which is the reverse
    complement of a sequence of       the Watson-Crick base pair         complement of a sequence of
    the LTR region of an HIV -1       (that is, adenine is a match to    the LTR region of an HIV-1
    strain"                           thymine or uracil and guanine      strain"
                                      is a match to cytosine) to the
                                      sequence which is the reverse
                                      complement of a sequence of
                                      the LTR region of all strains
                                      ofHIV-1 "

          The dispute with respect to these terms is largely the same as that already addressed in

connection with the first term: must the oligonucleotide be "fully complementary" to "an HIV-1

strain" (Plaintiffs' position) or to "all strains of HIV-1 " (Defendants' proposal)? (Tr. at 46-50,




3
    ' 352 patent claims 1, 2, 3, 4, and 5; '262 patent claims 1, 2, 6, 7, 11 , and 12.


                                                      7
53-60) 4 The Court concludes that the term relates to "an HIV-I strain" not "all strains," as

" [t]he specification neither states nor suggests that the claimed primers must be fully

complementary to every known strain ofHIV-1." (D.I. 157 at 7) (emphasis added)

          Plaintiffs argue that "H SEQ ID NO: 1, one of the specification' s two 'most preferred'

oligonucleotide primers . .. was not fully complementary to several published strains ofHIV-1."

(Id.) (citing ' 352 patent at 7:31-34) Thus, adoption of Defendants' proposed construction would

lead to exclusion of a preferred embodiment, which is not a preferred result. See, e.g. , Kaneka

Corp. v. Xiamen Kingdomway Grp., 790 F.3d 1298, 1304 (Fed. Cir. 2015).

          C.      "consisting of a first primer and a second primer" 5

         Plaintiffs' Proposed           Defendants' Proposed              Court's Construction
             Construction                    Construction
    Plain and ordinary meaning,      consisting of a first primer      Plain and ordinary meaning,
    in light of the specification    and second primer, and no         in light of the specification
    and file history                 other HIV -1 primers              and file history

          In this term, the word "consisting" merely "requires that the recited ' pair of

oligonucleotide primers ' contain only two HIV-1 primers (a first and second primer) with the

specified characteristics," but does not limit the number ofpairs of such primers. (D.I. 157 at

15; Tr. at 61-62) Limiting the claim to a single pair of primers would import a limitation that the

patentee did not intend. (See D.I. 157 at 14) (citing Williamson v. Citrix Online, LLC, 792 F.3d

1339, 1346 (Fed. Cir. 2015)) The parent to the asserted patents, U.S. Patent No. 6,881 ,537 ("the

' 537 patent"), "expressly recites the limitation Defendants urge the Court to add here - ' a pair of



4
  At the hearing, Plaintiffs clarified that they agree with Defendants that "fully complementary"
means a 100% match, adding that what has to match 100% is the oligonucleotide and a single
strain of any given subtype. (See Tr. at 55-56) ('" Fully complementary' means, as used in the
claim, it has to be 100 percent sequence identical to, not to every strain that is going to be
amplified, but to a single strain, to the LTR sequence.")
5
    ' 352 patent claim 3; ' 262 patent claims 1, 6, and 11.


                                                     8
oligonucleotide primers, for use as a single primer set."' (D.1. 165 at 10 (quoting '537 patent at

15:61-16:65); Tr. at 71) The patentee removed this limitation from the asserted patents.

       Defendants contend that the prosecution history and specification teach that the patent

solved a problem in the prior art by allowing the detection of HIV-1 with a single primer pair.

(D.I. 156 at 14-17 (citing D.I. 149-4 at BMX- 00001389, BMX- 00001486, BMX- 00001390;

'352 patent at 8:49-14:15); see also Tr. at 68-69 ("[T]his comes up multiple times where they say

it's a single primer pair, the Examiner comes back and has this language about, well, maybe you

could do this multiplexing amplification where you use other primer pairs and then they come

back and dispute that.")) However, while the patentee discussed a single primer pair as an

advantage of the invention, the patentee did not disavow the full scope of the claim, which

allows for multiple primer pairs in the detection of HIV. 6 As the examiner noted during

prosecution, "the asserted claims 'do not prohibit the combining of the resultant primer pairs

with other primer pairs in a multiplexed reaction."' (D.I. 165 at 12) (quoting D.I. 149-4, Ex. D at

BMX_ 00001595-1598)




6
 The asserted claims require one primer pair for the amplification of the L TR region of the HIV-
1 genome but allow for multiple primer pairs in the detection of HIV generally. (See Tr. at 73)
(Plaintiffs: "[Y]ou have to have only one primer pair in the detection of HIV by amplifying the
LTR, which is what our claims are directed to, ... [but] you [] can have other HIV-I primers that
detects other regions" of the HIV genome)


                                                 9
          D.     "primer binding site" 7

        Plaintiffs' Proposed             Defendants' Proposed              Court's Construction
            Construction                       Construction
    A location on the HIV -1         a site to which a primer binds     A location on the HIV -1
    genome, or the sequence                                             genome, orthesequence
    complementary thereto, to                                           complementary thereto, to
    which an oligonucleotide can                                        which an oligonucleotide can
    anneal                                                              anneal

          The Court' s construction is supported by the specification, which makes clear the scope

of the claims:

                 The location on the HIV-genome (or the sequence
                 complementary thereto) to which both oligonucleotides
                 comprised in such a pair according to the invention can anneal,
                 will together define the sequence of the nucleic acid that is
                 amplified. The amplified sequence is located between the
                 'primer-binding sites' within the LTR region of the HIV-genome.

(' 352 patent at 7:19-25 ; '262 patent at 7:50-56) (emphasis added) Plaintiffs' proposed

construction tracks this statement by allowing for binding on the sequence complementary to the

HIV -1 genome. The patentee unambiguously intended to define a primer binding site as both a

location on the HIV-1 genome and the sequence complementary thereto.

          By contrast, Defendants' proposed construction could exclude a preferred embodiment of

the patent. (Tr. at 80-81; D.I. 179 at 3 ("Claim 1 of each of the ' 352 and ' 262 patents do not

cover the embodiment in column 7.")) The Court also finds unpersuasive Defendants'

contention that claim 1 of the asserted patents, which recite "a sequence which is the reverse

complement of a sequence of the L TR region at a second primer binding site" (' 352 patent at

claim 1; ' 262 patent at claim 1), ignores the limitations of these claims and renders them

superfluous. (D.I. 167 at 1) The Court agrees with Plaintiffs that the specification clearly




7
    '352 patent claims 1, 3, and 5; ' 262 patent claims 1, 6, and 11.


                                                    10
intends "primer binding site" to include both a location on the HIV -1 genome or a location on a

complementary sequence thereto, and a "POSA would readily understand which of those two

strands was intended depending on the context of the claim." (D.I. 165 at 14)

III.   CONCLUSION

       The Court will construe the disputed terms as explained above. An appropriate Order

follows.




                                               11
